UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6429


HARVEY LEE HAYES, JR.,

                Plaintiff – Appellant,

          v.

JOEL ZIEGLER,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cv-00261)


Submitted:   May 27, 2014                     Decided:   May 29, 2014


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey Lee Hayes, Jr., Appellant Pro Se.    John Fulton Gianola,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey Lee Hayes, Jr., a federal prisoner, appeals the

district     court’s   order     accepting     the     recommendation        of    the

magistrate    judge    and    denying   relief    on    his    28   U.S.C.    § 2241

(2012)   petition.       We    have    reviewed   the    record      and    find    no

reversible    error.         Accordingly,     although    we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Hayes v. Ziegler, No. 5:11-cv-00261 (S.D.W.

Va. Feb. 20 & 27, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument    would      not    aid    the

decisional process.



                                                                           AFFIRMED




                                         2